MEMORANDUM **
Warren Darick appeals pro se the district court’s judgment dismissing his action against state officials arising out of parking citations. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal pursuant to Fed.R.Civ.P. 12(c), Honey v. Distelrath, 195 F.3d 531, 533 (9th Cir.1999), and we affirm.
Darick contends that the district court improperly granted judgment on the pleadings as to his claim for damages. This contention lacks merit. Darick’s First Amended Complaint naming state officials in their official capacities was barred by the Eleventh Amendment, see Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 101-02, 104 S.Ct. 900, 79 L.Ed.2d 67 (1984), and Darick’s Second Amended Complaint failed to name the defendants in their individual capacities, see Hal Roach Studios v. Richard Feiner & Co., 896 F.2d 1542, 1546 (9th Cir.1990).
Darick’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.